Citation Nr: 0416258	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Whether new and material evidence has bee presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1975 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In October 
2002, the Board directed that evidentiary development be 
completed.  In June 2003, the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the AOJ in September 2001.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that this appeal is remanded to AOJ via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.  


REMAND

In the June 2003 remand, the Board noted that additional 
evidence received had not been considered by the AOJ.  
Specifically, the Board noted the AOJ had not considered 
additional VA medical records received.  The Board stated 
that if the case remained denied, the case should be returned 
to the Board, "after compliance with requisite appellate 
procedures."  The AOJ has not issued a Supplemental 
Statement of the Case (SSOC) pertaining to the additional 
evidence.  The Board errs as a matter of law when it fails to 
ensure compliance, and further remand is mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The last SSOC pertaining to the issues on appeal was issued 
in October 2001.  Since then, the AOJ has received additional 
evidence, to include VA medical records, dated after October 
2001, pertaining to treatment for back and neck pain, as well 
as copies of pertinent service medical records, dated in 
March 1976 and May 1976.  In these circumstances, if the last 
SSOC was prepared before the receipt of additional evidence, 
an SSOC will be furnished to the appellant as provided in 38 
C.F.R.§ 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 
19.37(a).  Therefore, in accordance with 38 C.F.R. § 19.37(a) 
and 38 C.F.R. § 19.31, as amended, 67 Fed. Reg. 3104-05 
(January 23, 2002), this claim is returned to the AOJ for 
consideration and the issuance of an SSOC.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should review the additional 
evidence associated with the claims file 
since the issuance of the October 2001 
SSOC.  An SSOC should be issued.  

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relative to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


